United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 15-3818
                       ___________________________

                                 Mary R. Bower

                      lllllllllllllllllllll Plaintiff - Appellant

                                          v.

 Christian County, Missouri Court; Elaine Palmer, Chief Division Clerk; Joanna
           Billingsley; Roger Depee; Lou Lapaglia; Barbara Stillings

                    lllllllllllllllllllll Defendants - Appellees
                                     ____________

                   Appeal from United States District Court
               for the Western District of Missouri - Springfield
                                ____________

                            Submitted: July 22, 2016
                             Filed: August 3, 2016
                                 [Unpublished]
                                 ____________

Before COLLOTON, BOWMAN, and GRUENDER, Circuit Judges.
                        ____________

PER CURIAM.
      In this appeal, Mary Bower challenges the district court’s1 order dismissing all
but one of the defendants, and the court’s adverse summary judgment decision
regarding the remaining defendant. She also argues that the judge should have sua
sponte recused herself.

        First, we conclude that Bower’s recusal argument is meritless. Second, upon
de novo review, we conclude that the district court did not err in dismissing all but one
of the defendants. See Anderson-Tully Co. v. McDaniel, 571 F.3d 760, 762 (8th Cir.
2009) (grant of motion to dismiss is reviewed de novo). Finally, upon de novo
review, we conclude that summary judgment was properly granted in favor of the
remaining defendant, based on qualified immunity. See Brooks v. Roy, 776 F.3d 957,
959 (8th Cir. 2015) (grant of summary judgment is reviewed de novo); cf. Lenderman
v. St. Louis Metro. Police Dep’t Bd. of Police Comm’rs, 725 F.3d 843, 853-54 (8th
Cir. 2013) (discussing qualified immunity standard).

      Accordingly, we affirm. See 8th Cir. R. 47B.
                     ______________________________




      1
        The Honorable Beth Phillips, United States District Judge for the Western
District of Missouri.

                                          -2-